Title: 3d.
From: Adams, John Quincy
To: 


       Mr. A: went to Versailles, it being Ambassador’s Day. As he was passing through an entry at the Count de Vergennes’s, a Servant presented him a small canister, containing perhaps a little more than half a pound of tea, and ask’d him if he did not want some very excellent tea, that had come through Russia, by land from China; my father could not Refuse it, and enquired the price. Un Louis, Monsieur, said the fellow very coolly; and in that manner he put every one of the foreign Ministers to contri­bution, even in the House, of the King of France’s prime Minister. I don’t know whether such practices correspond, with their ideas of dignity; if so they are very different from mine.
      